Citation Nr: 9905493	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  97-20 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral pes 
planus.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychiatric 
disorder.  (Timeliness of appeal) 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel


REMAND

The veteran served on active duty from July 1952 to May 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

The RO did not certify that issue of new and material 
evidence to reopen a claim for service connection for a 
psychiatric disorder because the veteran did not submit a 
timely substantive appeal.  The decision to not certify was 
intentional on the part of the RO.  However, it appears that 
the determination of the RO was not conveyed to the veteran.

A substantive appeal must be filed within sixty (60) days 
from the date that the agency of original jurisdiction mails 
the Statement of the Case to the appellant, or within the 
remainder of the one (1) year period from the date of the 
mailing of the notification of the determination being 
appealed, whichever period ends later.  38 C.F.R. § 20.302(b) 
(1998).

In a rating decision dated July 1993 the RO denied the 
veteran's request to reopen his claim of service connection.  
The veteran was notified by a letter date stamped August 16, 
1993.  A Notice of Disagreement was subsequently received.  
The RO sent the Statement of the Case to the veteran on 
August 30, 1995.  In accordance with 38 C.F.R. § 20.302(b) 
(1998), the veteran had sixty (60) days from that date to 
file a substantive appeal or request an extension.   

If a timely substantive appeal was not received the denial 
became final.  38 U.S.C.A. § 7105(c) (West 1991).  The United 
States Court of Appeals for the Federal Circuit has held that 
once a decision becomes final an appellant can only reopen 
the claim upon the submission of new and material evidence.  
Barnett v. Brown, 83 F.3d 1380 (Fed.Cir. 1996).  
Consequently, the Board does not have jurisdiction of an 
appeal from the July 1993 rating decision at this time.  

The Court has established that the VA has the right and 
obligation to decide its jurisdiction.  However, this cannot 
be done sua sponte without first according the appellant an 
opportunity to submit evidence or argument.  Cf. Marsh v. 
West, 11 Vet. App. 468 (1998).

Jurisdiction does indeed matter and it is not "harmless" when 
the VA during the claims adjudication process fails to 
consider threshold jurisdictional issues.  Absent a decision, 
a notice of disagreement, a statement of the case and a 
substantive appeal, the Board does not have jurisdiction of 
the issue.  Rowell v. Principi, 4 Vet. App. 9 (1993); Roy v. 
Brown, 5 Vet. App. 554 (1993).  An application that is not in 
accord with the statute shall not be entertained.  38 
U.S.C.A. § 7108 (West 1991).  38 U.S.C.A. § 7105 (West 1991) 
establishes a series of very specific, sequential, procedural 
steps that must be carried out by a claimant and the RO or 
other "agency of original jurisdiction" (AOJ) (see Machado v. 
Derwinski, 928 F.2d 389, 391 (Fed. Cir. 1991)) before a 
claimant may secure "appellate review" by the BVA.  
Subsection (a) of that section establishes the basic 
framework for the appellate process, as follows:  Appellate 
review will be initiated by a notice of disagreement [(NOD)] 
and completed by a substantive appeal after a statement of 
the case is furnished as prescribed in this section.  Bernard 
v. Brown, 4 Vet. App. 384 (1994).  

The veteran contends that his current pes planus was incurred 
in his wartime service.  

Pes planus was diagnosed in September 1952 while the veteran 
was in active wartime service.  

The RO denied the veteran's claim of service connection for 
pes planus as a congenital or developmental defect.  However, 
there is no medical evidence supporting that opinion in the 
record.  Any determination that the condition is congenital 
or developmental must be supported by competent evidence. 

The veteran submitted a Notice of Favorable Decision from the 
Social Security Administration (SSA).  The records relied 
upon by the SSA are cited in the notice but not associated 
with the claim folder.  In a variety of contexts, the United 
States Court of Veterans Appeals (Court) has emphasized the 
need to obtain and consider the SSA records.  This should be 
done.  

The case is REMANDED to the RO for the following:  

1.  The RO will forward the claim to the 
VA Regional Medical Center where it will 
be reviewed by a staff podiatrist.  The 
podiatrist is to state an opinion as to 
whether the veteran's pes planus is 
congenital or was incurred in active 
military service.  

If the examiner determines that the pes 
planus is congenital then he is to state 
an opinion as to whether the disability 
was aggravated by active military 
service.  

If an opinion cannot be stated without 
examining the veteran then an examination 
should be scheduled.  If other tests are 
necessary for the podiatrist to state an 
opinion then such tests should be 
completed and the results reviewed by the 
podiatrist prior to stating an opinion.  

2.  The RO should obtain a complete copy 
of the veteran's medical records from 
the SSA and associate it with the claims 
folder.  

3.  The RO should issue a statement of the 
case regarding timeliness of appeal of the 
psychiatric issue.  The parties on placed 
on notice that they are at liberty to 
address the timeliness issue.  The Board 
reserves the right to dismiss any issue 
that was not timely appealed.

Following completion of these actions, the RO should review 
the claim.  In accordance with the current appellate 
procedures, the case should be returned to the Board for 
completion of appellate review.  The Board intimates no 
opinion as to the ultimate outcome of this case.  

The appellant is free to submit additional evidence and 
argument while the case is in remand status.  See Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992). 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 5 -


